Per Curiam:
Under the -affidavit of defense filed in this case, the court could not have given judgment for the plaintiff, inasmuch as if on the tidal the facts therein set forth are proved to be true, the defendant will be entitled to a verdict. We have often held that a member of a beneficial society must resort, for the correction of an alleged wrong, to the tribunals of his order, and that the judgment of such tribunals, when resulting fairly from the application of the rules of the society, is final and conclusive.
Judgment affirmed and procedendo awarded.